DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to a preliminary amendment filed on 10/26/2021. As directed by the preliminary amendment, claims 18-20 were canceled, and no claims were amended or added. Thus, claims 1-17 are pending for this application.
   
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claims 3 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the inhalation period" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitations "the respiration cycle" in line 3 and “the respiratory passage” in lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.  
 Regarding claim 11, the phrase “further comprising” in line 1 is unclear whether the following steps (d and e) are additional steps or additional limitations of the previously cited steps d and e (in claim 8). If the steps are additional and not a continuation of the previously recited steps d and e, the letters should be changed so that the steps are not to be confused with the previously cited steps d and e of claim 8.
 Claims 9-10 and 12-13 are rejected due to dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avni (US 2012/0247466).
 Regarding claim 8, as best understood, Avni discloses a method for providing therapy to a subject, the method comprising the steps of (a) monitoring the respiration cycle of the subject (using sensors to monitor respiration cycle, see paragraph [0219] lines 1-6); (b) determining an exhalation of a subject based on monitoring the respiration cycle of the subject (sensor can be used to detect exhalation, see paragraph [0219] lines 1-6); (c) identifying a predetermined point in the respiration cycle relative to the exhalation and (d) delivering a pressure pulse to the subject at the predetermined point in the respiration cycle (fluid pressure pulses have a predetermined frequency and amplitude and delivered in a predetermined manner (example sequences shown in Fig. 29) to user during exhalation, dependent upon the individual user’s breathing cycle. See paragraph [0197] 1-14 and paragraph [0200] lines 6-33) and (e) following the pressure pulse, delivering the therapy to the respiratory passage of the subject to be inhaled by the subject (therapy delivered during inhalation, which is after expiration, see paragraph [0184] lines 1-5).
Regarding claim 9, Avni discloses wherein step (c) further comprises determining a delivery frequency for the pressure pulse based on at least monitoring the respiration cycle (Avni discloses different delivery frequencies (due to different sequences) of the pulses for exhalation and inhalation, paragraph [0207] lines 1-10. Additionally, paragraphs [0220] lines 1-5 and [0221] lines 1-7 disclose using pulse of lower frequency during expiration, which is detected by sensor, compared to inhalation. Frequency is also dependent on the disease being treated, see Table 2 of Avni for an example and paragraph [0222] lines 1-11).
Regarding claim 11, Avni discloses determining a patient inhalation (paragraph [0219] lines 1-6) and (e) pausing delivery of the pressure pulse and delivery of the therapy to the subject upon determining patient inhalation in step (d) (Avni discloses including pauses during delivery of pressure pulses, see Fig. 29 and paragraph [0205] lines 1-19, therefore, during inhalation when the therapy is delivered, there will be a pause in the delivery of the pressure pulse (because the exhalation pressure pulses that do not contain therapy are only delivered during exhalation) and pause in delivery of therapy (due to pause in delivery shown in Fig. 29), both of which are dependent upon the determination that a user is inhaling (therapy only delivered during inhalation).
Regarding clam 13, Avni discloses following the delivery of the therapy, delivering a pressure pulse to the subject. Specifically, because respiration is a cycle, expiration will always follow inspiration, and because the drug delivery occurs during inspiration and not expiration (paragraph [0184] lines 1-5), the pressure pulse delivery will deliver a pulse (positive pressure pulse that is delivered during expiration) after delivery of the therapeutic agent.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2012/0247466).
Regarding claim 1, as best understood, embodiment 1 of Avni discloses (Fig. 4A-5) a system for providing a therapy to a subject, the system comprising a lumen (mouthpiece) configured to be coupled to a portion of a respiration passage of the subject to receive air respirated by the subject (paragraph [0141] lines 1-12); a sensor (e.g. pressure sensor, carbon dioxide sensor, nitrogen oxide sensor, etc., see paragraph [0208] lines 1-3) configured to monitor the lumen and generate a signal based on the air respirated by the subject (sensors to monitor biological information, e.g. gas levels of exhaled air,  and connected to a feedback mechanism to modify treatment protocols. See paragraph [0139] lines 13-14 and paragraph [0140] lines 1-7); a pressure pulse delivery system (air controlling mechanism 22, which can be a rotating disc coupled to a motor) configured to deliver a pressure pulse along the lumen to the subject (pressure pulse interpreted as the high positive pressure pulse(s) delivered to user during expiration, during which the rotating disc blocks natural expiration, see paragraph [0145] lines 5-8); and a supply of therapeutic agent (drug container 12) coupled to the lumen (which is opened/closed to the air passage via a drug shutter, paragraph [0134] lines 1-15).  
Embodiment 1 of Avni discloses manual operation of the device to deliver the air pulses and/or delivery of the drug (button depressed by user, paragraph [0137] lines 1-5), and therefore does not disclose a processor configured to: receive the signal from the sensor; determine, from at least the signal, an exhalation of the subject; based on the exhalation, cause the pressure pulse delivery system to deliver a pressure pulse to the subject; and following the pressure pulse, cause the therapeutic agent to be delivered from the supply. However, embodiment 2 of Avni teaches a processor (microprocessor, paragraph [0197] lines 1-24) configured to: receive the signal from the sensor and determine, from at least the signal, an exhalation of the subject (paragraph [0219] lines 1-6); based on the exhalation, cause the pressure pulse delivery system to deliver a pressure pulse to the subject (depending on if inspiration or expiration, controller/microprocessor causes pressure pulse delivery system to deliver a pressure pulse dependent on the point in the respiration cycle, e.g. pulse during expiration is 5 Hz frequency. Fig. 15 shows at least one pulse (high positive pressure pulse) delivered during expiration. Also see paragraph [0220] lines 1-5 and paragraph [0184] lines 1-5); and following the pressure pulse, cause the therapeutic agent to be delivered from the supply (pressure pulse delivered during exhalation does not contain a drug, but when inspiration detected, pulse combined with drug is delivered, therefore drug delivered following pressure pulse delivered during exhalation. Paragraph [0184] lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control of the device of embodiment 1 of Avni from being manually operated by a user to being controlled by a processor as taught by embodiment 2 of Avni so that the device can be adjusted or calibrated for specific diseases to improve efficacy of the device (paragraph [0196] lines 1-10 and paragraph [0197] lines 1-12).
Additionally, note that while embodiment 1 of Avni discloses a manual mechanism for controlling operation of the device (button pressed by user), providing an automatic mechanism (controller/microprocessor) to replace a manual activity would yield the same result of controlling operation of the air controlling mechanism and drug controlling mechanisms, and would therefore be an obvious modification. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Regarding claim 2, the modified Avni reference discloses that the processor is further configured to determine, from at least the signal, an inhalation of the subject (paragraph [0207] lines 1-10, paragraph [0208] lines 1-4, and paragraph [0219] lines 1-6).
Regarding claim 3, the modified Avni reference discloses that the processor is further configured to cause the pressure pulse delivery system to pause delivery of the pressure pulse when the processor detects the inhalation period of the subject. Specifically, different frequencies and pulse amplitudes of pressure pulse are provided during inhalation and exhalation, as well as the fact that pressure pulses during exhalation do not contain a drug. Therefore, because controller configured to differentiate between inhalation and exhalation due to sensor signals, the processor is configured to pause delivery of the pressure pulse (interpreted as the pulse(s) delivered during exhalation) since the pressure pulse(s) specific to exhalation are not delivered during inhalation. See paragraph [0184] lines 1-5, paragraph [0219] lines 1-6, and paragraph [0220] lines 1-5.
Regarding claim 7, the processor is further configured to cause the pressure pulse delivery system to deliver a pressure pulse to the subject after the delivery of the therapeutic agent. Specifically, because respiration is a cycle, expiration will always follow inspiration, and because the drug delivery occurs during inspiration and not expiration (paragraph [0184] lines 1-5), the pressure pulse delivery will deliver a pulse (positive pressure pulse that is delivered during expiration) after delivery of the therapeutic agent.
Regarding claim 14, embodiment 1 of Avni discloses (Fig. 4A-5) a system for providing a therapy to a subject, the system comprising: a lumen (mouthpiece) configured to be coupled to a portion of a respiration passage of the subject to receive air respirated by the subject (paragraph [0141] lines 1-12); a sensor (e.g. pressure sensor, carbon dioxide sensor, nitrogen oxide sensor, etc., see paragraph [0208] lines 1-3) configured to monitor the lumen and generate a signal based on the air respirated by the subject (sensors to monitor biological information, e.g. gas levels of exhaled air,  and connected to a feedback mechanism to modify treatment protocols. See paragraph [0139] lines 13-14 and paragraph [0140] lines 1-7); a pressure pulse delivery system (air controlling mechanism 22, which can be a rotating disc rotated by a motor) configured to deliver a pressure pulse along the lumen to the subject (pressure pulse interpreted as the high positive pressure pulse(s) delivered to user during expiration, during which the rotating disc blocks natural expiration, see paragraph [0145] lines 5-8); a supply of therapeutic agent (drug container 12) coupled to the lumen (which is opened/closed to the air passage via a drug shutter, paragraph [0134] lines 1-15).  
Embodiment 1 of Avni discloses manual operation of the device to deliver the air pulses and/or delivery of the drug (button depressed by user, paragraph [0137] lines 1-5), and therefore does not disclose a processor configured to: receive the signal from the sensor; cause the therapeutic agent to be delivered from the supply and following delivery of the therapeutic agent, cause the pressure pulse delivery system to deliver a pressure pulse to the subject. However, embodiment 2 of Avni teaches a processor (microprocessor, paragraph [0197] lines 1-24) configured to: receive the signal from the sensor and determine an exhalation and/or inhalation of the subject (paragraph [0219] lines 1-6); cause the therapeutic agent to be delivered from the supply (pressure pulse delivered during exhalation does not contain a drug, but when inspiration detected, pulse combined with drug is delivered, paragraph [0184] lines 1-5), and following delivery of the therapeutic agent, cause the pressure pulse delivery system to deliver a pressure pulse to the subject (because respiration is a cycle, expiration will always follow inspiration, and because the drug delivery occurs during inspiration and not expiration (paragraph [0184] lines 1-5), the pressure pulse delivery will deliver a pulse (positive pressure pulse that is delivered during expiration) after delivery of the therapeutic agent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control of the device of embodiment 1 of Avni from being manually operated by a user to being controlled by a processor as taught by embodiment 2 of Avni so that the device can be adjusted or calibrated for specific diseases to improve efficacy of the device (paragraph [0196] lines 1-10 and paragraph [0197] lines 1-12).
Additionally, note that while embodiment 1 of Avni discloses a manual mechanism for controlling operation of the device (button pressed by user), providing an automatic mechanism (controller/microprocessor) to replace a manual activity would yield the same result of controlling operation of the air controlling mechanism and drug controlling mechanisms, and would therefore be an obvious modification. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Regarding claim 15, the modified Avni reference discloses that the processor is further configured to determine, from at least the signal, an inhalation of the subject (paragraph [0219] lines 1-6) and cause the therapeutic agent to be delivered from the supply based on the inhalation (therapeutic only delivered during inhalation, not exhalation. Paragraph [0184] lines 1-5).
Regarding claim 16, the modified Avni reference discloses that the processor is further configured to determine, from at least the signal, an exhalation of the subject (paragraph [0219] lines 1-6); based on the exhalation, cause the pressure pulse delivery system to deliver a pressure pulse to the subject (depending on if inspiration or expiration, controller/microprocessor causes pressure pulse delivery system to deliver a pressure pulse dependent on the point in the respiration cycle, e.g. pulse during expiration is 5 Hz frequency. Fig. 15 shows at least one pulse (high positive pressure pulse) delivered during expiration. Also see paragraph [0220] lines 1-5 and paragraph [0184] lines 1-5).
Regarding claim 17, the modified Avni reference discloses that the processor is further configured to cause the therapeutic agent to be delivered after the delivery of the pressure pulse based on the exhalation of the subject (pressure pulse delivered during exhalation does not contain a drug, but when inspiration detected, pulse combined with drug is delivered, therefore drug delivered following pressure pulse delivered during exhalation. Paragraph [0184] lines 1-5).
 
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2012/0247466) as applied to claim 1 above, and further in view of Venegas (US 4,155,356).
Regarding claim 4, the modified Avni reference discloses that operation of the device can be adjusted, calibrated, or attenuated by a patient or doctor (paragraph [0197] lines 1-22), and that the controller can alter frequency of the pressure pulses of the specific protocol selected or select a protocol (paragraph [0222] lines 1-16), therefore the processor (microprocessor) is configured to coordinate operation of the pressure pulse delivery device based on the user selection (adjustment/calibration/attenuation by the patient or doctor) and the exhalation (monitored using sensors). Though it appears the modified Avni reference implies the incorporation of a user interface (so that the patient or doctor is able to perform the functions recited above), Avni does not explicitly disclose a user interface configured to receive a user selection of a pressure-pulse delivery frequency. However, Venegas teaches (Fig. 1) a user interface (electrical unit 11) configured to receive a user selection of pressure-pulse delivery frequency (user can manipulate controls 16, 17, 18 to adjust repetition frequency of the pulses, see Col. 6 lines 6-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Avni reference to include a user interface to allow for user control of the pressure pulse delivery frequency as taught by Venegas so that device can be more patient specific, as the frequency of the delivered pulses should allow for a newly generated pulse to be developed before inward displacement or collapse of the gas passageway wall of the subject can recur, after having been displaced outwardly by the preceding pulse (Col. 4 lines 10-19 of Venegas).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2012/0247466) in view of Venegas (US 4,155,356) as applied to claim 4 above, and further in view of Dyche (WO 2011/021117).
Regarding claim 5, as best understood, the modified Avni reference discloses a user interface, but does not disclose that the user interface is further configured to receive a user selection of a pressure pulse delivery strength, wherein the processor is further configured to control operation of the pressure pulse delivery system to deliver the pressure pulse based on the user selection of the pressure pulse delivery strength. However, Dyche teaches (Fig. 1-2) a user interface (282, paragraph [0046] lines 1-4) configured to receive a user selection of a pressure-pulse delivery strength (power level of the pulses, paragraph [0055] lines 1-12) and wherein the processor (276) is further configured to coordinate operation of the pressure pulse delivery system based on the user selection of the pressure pulse delivery strength (paragraph [0036] lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface of the modified Avni reference so that the pressure pulse delivery strength (power level of pulses) can be adjusted by a user as taught by Dyche so that the delivery strength can be adjusted depending on the user (e.g. user’s with poor breathing will require higher strength, while patient’s with satisfactory breathing do not require higher strength, paragraph [0056] lines 1-8 of Dyche).
Regarding claim 6, as best understood, the modified Avni reference discloses a user interface, but does not disclose that the user interface is further configured to receive a user selection of a therapy delivery strength and wherein the processor is further configured to control operation of the supply to deliver a therapy based on the user selection. However, Dyche teaches a user interface (282, paragraph [0046] lines 1-4) configured to receive a user selection of a therapy delivery strength (dosage of drug, paragraph [0055] lines 1-12) and wherein the processor (276) is further configured to coordinate operation of the pressure pulse delivery system based on the user selection of the pressure pulse delivery strength (paragraph [0036] lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface of the modified Avni reference such that the user interface allows a user to select a therapy delivery strength as taught by Dyche in order to prevent overdosing or under-dosing of the drug being delivered, therefore optimizing the therapy being delivered.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2012/0247466) in view of Dyche (WO 2011/021117).
Regarding claim 10, as best understood, Avni discloses a method comprising delivering a therapy, but does not disclose determining a delivery strength of the therapy based on at least monitoring the respiration cycle. However, Dyche teaches determining a delivery strength of the therapy (optimal length of a pulse delivered to the aerosol generator, which is determines how much of the drug is inhaled for a given inhalation, therefore the dose for each inhalation, see paragraph [0029] lines 1-14) based on at least monitoring the respiration cycle (pulse length determined based on duration of beginning of inhalation until point in inhalation when the remaining volume to be inspired equals estimated end volume, see paragraph [0029] lines 1-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Avni to include determining the delivery strength of the therapy based on monitoring the respiration as taught by Dyche so that the amount of therapy delivered to the user can be optimized for individual users based on how long an individual user inhales.
Regarding claim 12, as best understood, Avni discloses a method comprising delivering a therapy, but does not disclose determining a delivery strength of the pressure pulse based on at least monitoring the respiration cycle. However, Dyche teaches determining a delivery strength of the pressure pulse (power level) based on at least monitoring the respiration cycle (paragraph [0030] lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Avni to include the step of determining the delivery strength of the pressure pulse as taught by Dyche in order to determine whether the power level should be increased, maintained, or decreased during the course of treatment based on how a user is currently breathing/responding to the treatment (paragraph [0030] lines 1-18 of Dyche).  
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  Claims 1, 4-10, and 12-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 and 12-17 of U.S. Patent No. 10,953,169. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader and are met by the narrower patent claims 1, 4-10 and 12-17, which contain all the limitations of the present application claims.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,953,169 in view of Avni (US 2012/0247466). 
Regarding claim 2, claim 1 of US Patent 10,953,169 does not disclose the processor is configured to determine, from at least the signal, an inhalation of the subject.
However, Avni teaches the processor is further configured to determine, from at least the signal, an inhalation of the subject (paragraph [0207] lines 1-10, paragraph [0208] lines 1-4, and paragraph [0219] lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of claim 1 of US Patent 10,953,169 to be configured to determine, from at least the signal, an inhalation of the subject, as taught by Avni, for the purpose of providing for allowing for improved timing analysis so that the administration of pressure pulses/therapeutic agent is optimized.
Regarding claim 3, the modified claim 1 of US Patent 10,953,169 does not disclose that the processor is further configured to cause the pressure pulse delivery system to pause delivery of the pressure pulse when the processor detects the inhalation period of the subject. However, Avni discloses that the processor is further configured to cause the pressure pulse delivery system to pause delivery of the pressure pulse when the processor detects the inhalation period of the subject. Specifically, different frequencies and pulse amplitudes of pressure pulse are provided during inhalation and exhalation, as well as the fact that pressure pulses during exhalation do not contain a drug. Therefore, because controller configured to differentiate between inhalation and exhalation due to sensor signals, the processor is configured to pause delivery of the pressure pulse (interpreted as the pulse(s) delivered during exhalation) since the pressure pulse(s) specific to exhalation are not delivered during inhalation. See paragraph [0184] lines 1-5, paragraph [0219] lines 1-6, and paragraph [0220] lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified claim 1 of US Patent 10,953,169 such that the processor is further configured to cause the pressure pulse delivery system to pause delivery of the pressure pulse when the processor detects the inhalation period of the subject, as taught by Avni, for the purpose of preventing improper pressure pulse delivery, thereby optimizing therapy provided by the system.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arnott (US 2015/0059750) discloses an apparatus that utilizes reverse pressure pulses to deliver a burst of air to a user’s trachea.
Bunnell (US 4,481,944) discloses an apparatus for assisting with respiration.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785